DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 06JAN2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 20OCT2020.
Applicant's arguments filed 06JAN2021 have been fully considered but they are not persuasive.
Regarding the arguments (REMARKS P6-7 as filed), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant’s further arguments are not understood. BUCK discloses a membrane total cross-sectional area (X; calculated from the fibre inner diameter) and total membrane area (Z) of the plurality of hollow fiber membranes. Note that claim 1 is a device claim, of which one can claim a structure, not an “idea”.
Furthermore, the Applicant merely states the math behind calculating the total membrane area. BUCK’s effective membrane area should be sufficient to establish the required dimensions.
Additionally, “platelets” is the material worked upon as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Also note that a “result-effective variable” is a variable which achieves a recognized result. See MPEP 2144.05.II.B. One having ordinary skill in the art through routine optimization may change a variable known in the art to be effective on the achieved result. In a different example (besides fibre length) the pore size of the membrane may be optimized to efficiently filter, not too small so as to clog the filter and not so large so as to not effectively filter the medium. It should be noted that membrane area (see e.g. par. [0061,0073,0084]) and transmembrane pressure (see e.g. par. [0064-0068]) are all variables recognized as important result-effective variables in the membrane art.
Claim Objections
Claim 1 line(s) 1-3 sets forth the limitation “An incubated platelet concentration module comprising a plurality of hollow fiber membranes each having pores with an average pore diameter of 2 μm or less on a surface of the hollow fiber membrane are packed in a casing” preferably should be corrected to - -
An incubated platelet concentration module comprising:
a plurality of hollow fiber membranes each having pores with an average pore diameter of 2 μm or less on a surface of the hollow fiber membrane [[are]] packed in a casing - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2,4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 line(s) 2-3 sets forth the limitation “at least one outlet for letting out concentrated incubated platelet suspension liquid”. It is unclear whether the “at least one outlet” of claim 2 is the same or different from the “at least one outlet” of claim 1.
Claim 4 line(s) 6 sets forth the limitation “a pressure gauge”. It is unclear whether one or two pressure gauges are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4-5,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over BUCK (US 20150165106) in view of HUMES (US 20130288370) in view of NOSAKA (WO 2015125852).
Regarding claims 1-2, BUCK teaches a capillary dialyzer device (title, Figs.) comprising:
a plurality of hollow fiber membranes (Fig. 1 #2; par. [0023]) having a round shape as is known in the art (see also HUMES Fig. 9) and set in potting material (par. [0032,0048]) each having pores with an average pore diameter of below 0.1 μm (par. [0054]) on a surface of the hollow fiber membrane, which anticipates the claimed range of 2 μm or less and packed in a casing (housing, Fig. 1 #1) having an inlet (e.g. Fig. 2a #I) and an outlet on endcaps (Fig. 1 #4a,b; par. [0034]).

inner diameter of a hollow fiber
0.0190 cm (median of 185-195 µm; par. [0058])
Cross sectional area of a single fiber
0.000284 cm2 (calculated by spec. par. [0018])
# fibers
12,000 (par. [0061])
Total cross-sectional area (X)
3.40 cm2 (calculated by spec. par. [0018])
Typical inlet/outlet diameter
1.5 cm (see HUMES par. [0084] disclosing a range of 0.1-2cm)
Inlet/outlet cross-sectional area (Y)
1.77 cm2 (calculated using the area of a circle)
(X/Y)
1.93
total membrane area (Z)
1.69 m2 (or 16,900 cm2 par. [0061])
(X/Z)
0.0002 (3.40 cm2 / 16,900 cm2)


The calculated (X/Y) value of 1.93 anticipates the claimed range of 4.0 or less.
BUCK further teaches a value of (X/Z) is 0.0002, which anticipates the claimed range of 0.0004 or less.
BUCK teaches a hydrophilic polymer consisting of polyvinyl pyrrolidone (PVP; par. [0050]) in the membrane. BUCK does not specify the hydrophilic polymer is carried on the inner surface of the hollow fiber membrane. However, NOSAKA teaches (see equivalent US 20160339159 for translation) a hollow fiber membrane module for cleaning platelet suspension (title, Figs.) comprising a hydrophilic polymer (e.g. PVP; par. [0101]) on the surface facing the inlet side of the membrane (par. [0018]) for the purpose of increasing blood compatibility (par. [0083]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the inner surface of the membrane of BUCK with PVP as taught by NOSAKA for the purpose of increasing blood compatibility. The 
Regarding claim 4, BUCK further teaches examples of the pressure drop (loss) as a function of the flow rate in operation (par. [0064-0068,0076-0079,0087]; note that the operation of the device does not further limit its structure). Furthermore, BUCK is measuring the transmembrane pressure and thus inherently has a pressure gauge at the inlet and outlet as is conventional in the art (see also HUMES par. [0197,0204]). 
Regarding claim 5, BUCK does not teach a Z value in the range of 0.1-1 m2. One having ordinary skill in the art would recognize the Z value as a result-effective variable, which also affects the filtration performance (see par. [0061,0073,0084] for values ranging from 1.15-1.69 m2). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to select the claimed z value range because it is known to be a result-effective variable.  See MPEP 2144.05 II, A & B.
Note also “Accordingly, the choice of a SCD cartridge having the appropriate ratio of active surface area on the solid support for sequestering cells to the inner volume of the SCD cartridge housing can have a profound effect on the efficacy of the treatment in a given patient” (HUMES par. [0012,0015]).
Regarding claim 8, NOSAKA teaches a water permeability of 50-300 mL/Pa/hr, which anticipates the claimed range of 30 or more.
Regarding claim 9, BUCK teaches the hollow fiber membrane is a polysulfone-based hollow fiber membrane (par. [0050]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NOSAKA (WO 2015125852) in view of BUCK (US 20150165106) in view of HUMES (US 20130288370).
Regarding claim 10, NOSAKA teaches (see equivalent US 20160339159 for translation) a hollow fiber membrane module for cleaning platelet suspension (title, Figs.) including a method for producing a platelet preparation (abstract), comprising the step of concentrating “incubated” platelets using an incubated platelet concentration module (Figs. 1,5; par. [0003]; note that platelets in a container is sufficient to be considered “incubated”) having
a plurality of hollow fiber membranes (Fig. 1; title) each having pores with an average pore diameter of e.g. 1 μm (par. [0081]), which anticipates the claimed range of 2 μm or less on a surface of the hollow fiber membrane packed in a casing (Fig. 1 #2) having at least one inlet (Fig. 1 #6) for supplying an incubated platelet suspension liquid before concentration into the hollow fiber membranes; and,
comprising a hydrophilic polymer (e.g. PVP; par. [0101]) on the surface facing the inlet side of the membrane (par. [0018]) for the purpose of increasing blood compatibility (par. [0083]); and,
modified according to claim 1 in combination with BUCK and HUMES (see rejection of claim 1 above incorporated by reference) for the purpose of providing capillary dialyzers with improved properties as desired (BUCK par. [0005]). The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).

Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777